


Exhibit 10.3






ITRON, INC.
2010 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD NOTICE
NON-EMPLOYEE DIRECTORS


Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit
award (the “Award”). The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the
Restricted Stock Unit Award Agreement, including Appendix A (the “Agreement”)
and the Itron, Inc. 2010 Stock Incentive Plan (the “Plan”), all of which are
incorporated into the Award Notice in their entirety.


Participant:
«First_Name» «Last_Name»
Grant Date:
«Grant Date»
Number of Restricted Stock Units:
«# of Units»
Vesting Schedule:
The Award will vest with respect to one-third of the Restricted Stock Units on
each of the first, second and third anniversaries of the Grant Date (each, a
“Vest Date”).



Additional Terms/Acknowledgement: This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement, and the Plan which are
attached to and incorporated into this Award Notice in their entirety.


«First_Name» «Last_Name»
I accept this Award subject to the terms and conditions stated herein.
«Electronically Signed»
 
Attachments:
 

1. Restricted Stock Unit Award Agreement,
including Appendix A
2. 2010 Stock Incentive Plan
3. Plan Prospectus




--------------------------------------------------------------------------------




ITRON, INC.
2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-EMPLOYEE DIRECTORS


Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement, including Appendix A (this
“Agreement”), Itron, Inc. (the “Company”) has granted you a restricted stock
unit award (the “Award”) under its 2010 Stock Incentive Plan (the “Plan”) for
the number of restricted stock units indicated in your Award Notice. Capitalized
terms not expressly defined in this Agreement but defined in the Plan shall have
the same definitions as in the Plan.
The details of the Award are as follows:


1.
Vesting



The Award will vest according to the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). One share of Common Stock will be issuable for
each restricted stock unit that vests. Restricted stock units that have vested
and are no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as “Vested Units.” Restricted stock units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.” Except as provided in Sections 2 and 3 below, the
Unvested Units will vest (and to the extent so vested cease to be Unvested Units
remaining subject to forfeiture) in accordance with the Vesting Schedule (the
Unvested and Vested Units are collectively referred to herein as the “Units”).
Except as provided in Section 2 below, the Award will terminate and the Unvested
Units will be forfeited in the event you cease to serve as a member of the Board
(a “Non-Employee Director”) for any reason, including, for the avoidance of any
doubt, if you are not elected or nominated to continue to serve as a
Non-Employee Director or if you are removed as a Non-Employee Director for
cause.


2.
Death or Disability



In the event that you cease to serve as a Non-Employee Director during the
Units' vesting period by reason of death or Disability, any Unvested Units will
accelerate in vesting and become Vested Units upon such cessation of service.


3.
Change in Control Transaction



In the event of a Change in Control Transaction, any Unvested Units will
accelerate in vesting and become Vested Units immediately prior to such
transaction.






--------------------------------------------------------------------------------




4.
Settlement of Vested Units.



Vested Units shall be settled within 30 days following (a) the applicable Vest
Date, or (b) if earlier, the date the Units become vested in connection with (i)
the cessation of your services as a Non-Employee Director due to death or
Disability pursuant to Section 2 above, or (ii) a Change in Control Transaction
pursuant to Section 3 above.


5.
Securities Law Compliance



5.1You represent and warrant that you (a) have been furnished with a copy of the
prospectus for the Plan and all information which you deem necessary to evaluate
the merits and risks of receipt of the Award, (b) have had the opportunity to
ask questions and receive answers concerning the information received about the
Award and the Company, and (c) have been given the opportunity to obtain any
additional information you deem necessary to verify the accuracy of any
information obtained concerning the Award and the Company.


5.2You hereby agree that you will in no event sell or distribute all or any part
of the shares of Common Stock that you receive pursuant to settlement of this
Award (the “Shares”) unless (a) there is an effective registration statement
under the U.S. Securities Act of 1933, as amended (the “Securities Act”) and any
applicable state and foreign securities laws covering any such transaction
involving the Shares or (b) the Company receives an opinion of your legal
counsel (concurred with by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.


5.3You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any regulator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.


5.4You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.


6.
Transfer Restrictions



Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.






--------------------------------------------------------------------------------




7.
No Rights as Shareholder



You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.


8.
Book Entry Registration of Shares



The Company will issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name and the applicable restrictions
will be noted in the records of the Company's transfer agent and in the book
entry system.


9.
Responsibility for Taxes



9.1Regardless of any action the Company takes with respect to any and all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount, if any, actually withheld by the Company. You further
acknowledge that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the granting or vesting of the
Award, the settlement of Vested Units, the issuance of Shares upon settlement of
the Vested Units, the subsequent sale of Shares acquired upon settlement of the
Vested Units and the receipt of any dividends; and (b) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you have become subject to Tax-Related Items
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


9.2Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company to satisfy
any withholding obligation the Company may have with respect to Tax-Related
Items.


(a)In this regard, to the extent the Company has a withholding obligation with
respect to Tax-Related Items, you hereby irrevocably appoint Fidelity or any
stock plan service provider or brokerage firm designated by the Company for such
purpose (the "Agent") as your Agent, and authorize the Agent, to:


(i)
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the Tax-Related Items and all applicable fees and
commissions due to, or required to be collected by, the Agent;







--------------------------------------------------------------------------------




(ii)
Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;



(iii)
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and



(iv)
Remit any remaining funds to you.



(b)The Plan Administrator (as constituted to satisfy Rule 16b-3 of the Exchange
Act) may establish prior to the Tax-Related Items withholding event a method of
withholding from among the alternatives described in (i) - (iii) below as an
alternative method or as an additional method that will be used in combination
with the withholding mechanism described in Section 9.2(a):


(i)
requiring you to pay to the Company any amount of the Tax-Related Items; and/or



(ii)
withholding any amount of the Tax-Related Items from other cash remuneration
paid to you by the Company; and/or



(iii)
withholding in Shares to be issued upon settlement of the Vested Units.



(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you will be deemed to have been issued the full number of Shares
subject to the Vested Units notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan. The Company may refuse to issue or
deliver Shares to you if you fail to comply with your obligations in connection
with the Tax-Related Items.


9.3You acknowledge that the authorization and instruction to the Agent set forth
in Section 9.2(a)(i) above to sell Shares to cover the Tax-Related Items is
intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of the Company's securities
on the basis of material nonpublic information) (a “10b5-1 Plan”). This 10b5-1
Plan is being adopted to permit you to sell a number of Shares issued upon
settlement of Vested Units sufficient to pay the Tax-Related Items.


You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price. You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. You acknowledge that it may not be possible




--------------------------------------------------------------------------------




to sell Shares during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the NASDAQ or other
exchange where the Shares may be traded, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the Agent's
counsel is likely not to comply) with the Securities Act, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan. In the event
of the Agent's inability to sell Shares, you will continue to be responsible for
the Tax-Related Items.


You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan. You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 9.2(a)(i) and this 10b5-1 Plan.


10.
Nature of Grant



In accepting the grant, you acknowledge, understand and agree that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;


(c)all decisions with respect to future grants of restricted stock units, if
any, will be at the sole discretion of the Company;


(d)the grant of the Award and your participation in the Plan will not create a
right to continued service on the Board or derogate from any right of the
Company's shareholders to remove you from the Board at any time in accordance
with the bylaws of the Company and any applicable law;


(e)the Award and your participation in the Plan will not be interpreted to form
an employment contract with the Company or any Related Corporation;


(f)you are voluntarily participating in the Plan;


(g)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from you ceasing to be a Non-Employee Director
(for any reason whatsoever) and you irrevocably agree never to institute any
claim against the Company, waive the ability, if




--------------------------------------------------------------------------------




any, to bring any such claim and release the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you will be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary to request dismissal or withdrawal of such claims;


(i)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and


(l)    the Company shall not be liable for any foreign exchange rate fluctuation
between your local currency and the United States dollar that may affect the
value of the Award or of any amounts due to you pursuant to the settlement of
the Award or the subsequent sale of any Shares acquired upon settlement.


11.
No Advice Regarding Grant



The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.


12.
Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Company and its Related Corporations for the exclusive purpose of implementing,
administering and managing your participation in the Plan.


You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).


You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients' country (e.g., the United
States) may have different data privacy laws and protections than your




--------------------------------------------------------------------------------




country. You understand that you may request a list with the names and addresses
of any potential recipients of Data by contacting the Company's Corporate
Secretary. You authorize the Company, Fidelity and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company's Corporate Secretary. Further, you understand that you are
providing the consents herein on a purely voluntary basis and that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the Company's Corporate Secretary.


13.
Electronic Delivery and Participation



The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


14.
Language



If you have received this Agreement (or any portion thereof) or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.


15.
General Provisions



15.1Successors and Assigns. The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.


15.2Section 409A. For purposes of U.S. taxpayers, the settlement of the Units is
intended to be exempt from Section 409A of the Code under the “short-term
deferral” exception, and in any event in compliance with Section 409A of the
Code, and this Agreement will be interpreted, operated and administered in a
manner that is consistent with this intent. In furtherance of this intent, the
Plan Administrator may, at any time and without your consent, modify the terms
of the Award as it determines appropriate to comply with the requirements of
Section 409A of the Code and the related U.S. Department of Treasury guidance.
The Company makes no representation or covenant to ensure that the Units,
settlement of the Units or other payment hereunder are exempt from or compliant
with Section 409A of the Code and will have no liability to you or any other
party if the settlement of the Units or other payment hereunder that is intended
to be exempt from, or compliant




--------------------------------------------------------------------------------




with, Section 409A of the Code, is not so exempt or compliant or for any action
taken by the Plan Administrator with respect thereto.


15.3Governing Law and Choice of Venue. The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state's
principles of conflict of laws. For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.


15.4Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


15.5Notice.     Any notice required or permitted hereunder shall be made in
writing and sent to the following address:


Itron, Inc.
Attn. General Counsel
2111 N. Molter Road
Liberty Lake, WA USA 99019


16.
Appendix A



Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in Appendix A to this Agreement for
your country (“Appendix A”). Moreover, if you relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Agreement.


17.
Imposition of Other Requirements



The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing


18.
Waiver



You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.




--------------------------------------------------------------------------------




APPENDIX A
 
ITRON, INC.
2010 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-EMPLOYEE DIRECTORS




Terms and Conditions


This Appendix A includes additional terms and conditions that govern the grant
of the restricted stock unit award (the “Award”) under the Itron, Inc. 2010
Stock Incentive Plan (the “Plan”) in the countries listed below. Capitalized
terms not expressly defined in this Appendix A but defined in the Plan or the
Restricted Stock Unit Award Agreement (the “Agreement”) shall have the same
definitions as in the Plan and/or the Agreement, as applicable.


Notifications


This Appendix A also includes information regarding exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of February 2013. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Award vests or the
Shares acquired under the Plan are sold.


In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, or if you transfer residency to another country
after the Award is granted, the information contained herein may not be
applicable to you.








--------------------------------------------------------------------------------




CANADA


Terms and Conditions


Vesting. This provision supplements Section 1 of the Agreement:


The grant of the Award does not provide any right for you to receive a cash
payment and the Vested Units will be settled in Shares only.


Notifications


Securities Law Notification. You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
the resale of Shares acquired under the Plan takes place outside of Canada
through the facilities of a stock exchange on which the Shares are listed. The
Shares are currently listed on the NASDAQ.




UNITED STATES


There are no country-specific provisions.






